*560ORDER
The Disciplinary Review Board on December 16, 1996, having-filed with the Court its decision concluding that FREDERICK CHUNG, JR., of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1978 and who was temporarily suspended from the practice of law on September 14, 1995, and who remains suspended at this time, should be suspended from practice for a period of eighteen months on the basis of respondent’s criminal conviction of failure to report a cash transaction involving more than $10,000, in violation of 26 U.S.C.A. §§ 6501 and 7203, conduct in violation of RPC 8.4(b) (criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness), and good cause appearing;
It is ORDERED that FREDERICK CHUNG, JR., is hereby suspended from the practice of law for a period of eighteen months, retroactive to September 14, 1995, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.